Title: Patrick Gibson to Thomas Jefferson, 10 June 1819
From: Gibson, Patrick
To: Jefferson, Thomas


          
            
               Sir
               Richmond 10th June 1819.
            
            I have received your favor of the 29th Ulto inclosing three notes for renewal, the present amounts of which are noted at foot—Coll Nicholas has paid me on your accot the further sum of $968—and I have paid your dfts in favor of Leitch & Gray, and Mr Darmsdatt’s account $165.21—I have not been able as yet to remit Mr Vaughan, nor can he, as he informs me, draw upon me, I hope however to effect it in a few days thro’ N: York where dfts on this place are more easily negotiated, having requested LeRoy & Bayard to draw upon me for the $800. as well as for the $432.25 you direct to be remitted them, and to permit me to value upon them in favor of Mr Vaughan—16 bls flour have been recd from Shadwell Mill—passed fine, With much respect and esteem I am Sir
            
               Your obt Servt
               Patrick Gibson
            
          
          
             Yournotein my favor payble atthe Va bank2nd July$1700.—〃〃fr of T J Randolph〃US: bank7th〃〃3000.—〃〃in my favor〃 do4Augt〃2250.— 
            These are exclusive of the note for $1000 discd in USB, and the one for $3000. in the Farmers’ bank—
          
        